                                                                        FILED
                  IN THE UNITED STATES DISTRICT COURT
                                                                          NOV 1 3 2018
                      FOR THE DISTRICT OF MONTANA                      Clerk, U.S District Court
                                                                         District Of Montana
                           MISSOULA DIVISION                                  Missoula




    HOMES FOR OUR TROOPS, INC.,                     CV 18-121-M-DWM

              Plaintiff,

        vs.                                                ORDER

    ELEMENTS OF CONSTRUCTION,
    INC.,

              Defendant.


       Plaintiff Homes For Our Troops 1 moves for the admission of Brian P.

Donnelly to practice before this Court in this case with Andrew Person and Steven

Brown to act as local counsel. Mr. Donnelly's application appears to be in order.

       Accordingly, IT IS ORDERED that Plaintiffs motion to admit Brian P.

Donnelly pro hac vice (Doc. 17) is GRANTED on the condition that Mr. Donnelly

shall do his own work. This means that Mr. Donnelly must do his own writing;

sign his own pleadings, motions, and briefs; and appear and participate personally.

Counsel shall take steps to register in the Court's electronic filing system ("CM-



1
   Per the October 25, 2018 Scheduling Order, "the parties shall not use acronyms
or initialisms to refer to agreements, parties, entities, or individuals in future
filings." (Doc. 14 at 19.)
                                          1
ECF"). Further information is available on the Court's website,

www.mtd.uscourts.gov, or from the Clerk's Office.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Donnelly, within fifteen ( 15) days of the date of this Order, files a notice

acknowledging his admission under the terms set forth above.

      DATED this __ih-ay ofNovember, 2018.




                                                        lloy, District Judge
                                                         istrict Court




                                           2
